EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of June 10, 2022.

Applicant’s amendment to claims 124, 128, 131, and 139 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 129 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Claims 124-143 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 124-128 and 137-143:  These claims remain allowable for the reasons set forth in the previous Office Action. 

Regarding claim 129:  The prior art of record fails to disclose or suggest a method of transmitting electrical energy within the wellbore using a system that includes a power source system that is electrically coupled to and transmits electrical energy through a tubular body that transmits electrical energy and includes an internal fluid conduit and a device electrically coupled to the tubular body, wherein the device is a plasma emitter tool (PET) as recited in the claimed method.

Regarding claims 130-136:  These claims are considered allowable due to their dependence on claim 129. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/28/2022